                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                · WESTERN DIVISION
                                  No. 5:18-CV-524-BO


JOHN PATRICK MORGART,                        )
                                             )
       Plaintiff,                            )
                                             )                     ORDER
V.                                           )
                                             )
ALLSCRIPTS HEAL TH CARE                      )
SOLUTIONS, INC., and ALLSCRIPTS              )
HEALTHCARE, LLC,                             )
                                             )
       Defendants.                           )



       This cause comes before the Court on plaintiffs motion to remand this action to Johnston

County Superior Court. [DE 10]. Defendants have also moved for an extension of time to file their
                                                           '

response to plaintiffs remand motion. [DE 12]. Both motions are ripe for disposition. For the

reasons that follow, plaintiffs motion to remand [DE 10] is DENIED and defendants' motion for

an extension oftime [DE 12] is DENIED AS MOOT.

                                        BACKGROUND

       Plaintiff filed his complaint in September 201 7 in Johnston: County Superior Court,

alleging that defendants failed to pay plaintiff severance pay to which he was entitled. [DE 1-3].

In particular, plaintiff alleges that defendants employed him until September 2015 and, under a

severance plan he signed that month, he was entitled to at least seven weeks of severance pay that

he never received. [DE 1-3; 10-2]. Defendants argue that plaintiff was only employed until May

2015 and that he received severance in the weeks that followed. [DE 13].
       On November 1, 2018, defendants removed this action from Johnston County Superior

Court to this Court on the basis of its federal-question jurisdiction. [DE 1]; 28 U.S.C. §§ 1331,

1441(a). Defendants argue that removal more than one year later was appropriate because the

grounds for removal did not become clear until plaintiffs October 2018 deposition. [DE 13, p. 9-

11]. Plaintiff timely moved to remand. [DE 10]. Defendants first moved for an extension of time

to file their response, but then filed a response within the allotted time. [DE 12, 13].

                                               DISCUSSION

       At the outset, the Court notes that because defendants filed their response to plaintiff's

remand motion within the original time provided, there is no need for an extension to permit the

filing of such a response. Defendants' motion is denied as moot.

       The question before this Court is whether the instant action arises under federal law, such

that federal jurisdiction exists. Removal of a civil action from state court is only proper where the

federal district courts would have original jurisdiction, 28 U.S.C. § 1441, and it is the burden of

the removing party to show that jurisdiction lies in the federal court. Dixon v. Coburg Dairy, Inc.,

369 F.3d 811, 816 (4th Cir. 2004) (en bane). Federal district courts have original jurisdiction over

"all civil actions arising under the Constitution, laws, or treaties of the United States." 28 U.S.C.

§ 1331. Generally, whether the district courts have federal-question jurisdiction "is governed by

the 'well-pleaded complaint rule,' which provides that federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff's properly pleaded complaint." Caterpillar

Inc. v. Williams, 482 U.S. 386, 392 (1987). But district courts also have federal-question

jurisdiction over state-law claims that are completely preempted by federal law. See Lontz v.

Tharp, 413 F.3d 435, 439--440 (4th Cir. 2005).




                                                  2
       The severance plan that plaintiff signed in September 2015 is a benefits plan covered by

the Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1001, et seq. ERISA

completely preempts any state-law claims for benefits under an ERISA-backed plan that could

have been brought as federal claims. See Darcangelo v. Verizon Commc'ns, Inc., 292 F.3d 181,

187 (4th Cir. 2002) ("when a complaint contains state law claims that fit within the scope of

ERISA's § 502 civil enforcement provision, those claims are converted into federal claims, and

the action can be removed to federal court"). Here, the parties do not dispute that the severance

plan that plaintiff signed was an ERISA-backed plan. Thus, the Court must decide whether

plaintiffs claim could have been brought as a federal claim.

       Plaintiff argues that his particular state-law claim is not preempted by ERISA and that,

therefore, remand is appropriate. While defendants argue that plaintiff was employed until May

2015 and received severance benefits in the months that followed, plaintiff alleges that he was

actually employed until September 2015 and never received severance benefits after that date.

Plaintiff re-conceptualizes the dispute as one centered on his employment status, not on his

entitlement to severance benefits. But plaintiffs argument does not prevent this Court from

exercising jurisdiction over plaintiffs claim, because the claim still depends upon the

interpretation of the ERISA-backed severance plan and whether plaintiff was wrongfully deprived

of benefits under that plan. The question of when plaintiffs employment ended is necessary to

resolving whether plaintiff was entitled to severance benefits under the ERISA-backed plan, but it

is not a separate claim that can stand apart from ERISA's civil enforcement provision. Plaintiffs

claim therefore fits within ERISA's civil enforcement provision, 29 U.S.C. § 1132(a), and is

preempted by ERISA.




                                                3
       Plaintiff also argues that the action should be remanded to Johnston County because

defendants did not timely remove it. Generally, a defendant has thirty days from the initial pleading

or summons to remove an action to federal court. 28 U.S.C. § 1446(b). But, "[i]f the case stated

by the initial pleading is not removable," a notice of removal can instead be filed within thirty days

of "an amended pleading, motion, order or other paper from which it may first be ascertained that

the case is one which is or has become removable." Id. Defendants argue that they removed the

case within thirty days of plaintiffs deposition, where it became clear that he was seeking

severance benefits from September 2015 onward. Confusion concerning the dates of plaintiffs

employment and the weeks of severance sought, coupled with the otherwise sparse nature of

plaintiffs complaint and the possibility of multiple claims, prevented defendants from ascertaining

clear grounds for removal until plaintiffs deposition. The notice of removal was filed within thirty

days of plaintiffs deposition. As such, the removal was timely.

       In sum, this Court has jurisdiction over the instant action, defendants' removal was timely,

and plaintiffs motion to remand is denied.

                                          CONCLUSION

       For the above reasons, federal jurisdiction exists over the instant action and plaintiffs

motion tb remand [DE 10] is DENIED. Defendants' motion for an extension of time [DE 12] is

DENIED AS MOOT.



SO ORDERED, thisJJ_ day of January, 2019.




                                              ~~W·Li¥t
                                               CHIEF UNITED STATES DISTRICT JUDGE



                                                  4
